Citation Nr: 0719074	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 RO decision.  
A personal hearing at the RO was held in June 2000.  A 
videoconference hearing before the undersigned member of the 
Board was held in December 2003.  The Board remanded the 
appeal for additional development in May 2004.  

In a letter received in March 2006, the veteran appeared to 
raise the additional issues of an increased rating for 
tinnitus and service connection for defective hearing, 
sinusitis, and multiple joint arthritis.  In a letter 
received in August 2006, he requested to reopen his claim of 
service connection for a lung disorder, claimed as due to 
exposure to multiple substances, including mustard and nerve 
gas, "cobalt 90", and herbicides.  These issues are not in 
appellate status and are not inextricably intertwined with 
the issue currently on appeal and are referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal in May 
2004, to attempt to confirm the veteran's claimed stressors.  
The Board noted that some of the stressors were anecdotal in 
nature and were unlikely to be objectively verified, but that 
two of his claimed stressors were potentially verifiable and 
directed the AMC to undertake specific development.  In 
particular, the AMC was instructed to contact the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
United States Armed Services Center for Unit Records and 
Research (USASCURR)) and requested official unit records and 
histories for the veteran's unit for the last five months of 
1964.  Although the AMC did undertake some development in 
connection with some of the other claimed stressors, it did 
not request the specified unit records for the period in 
question.  The failure to do so violates VA's duty to assist 
under 38 C.F.R. § 3.159 and, in this case, the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board notes that the veteran never 
reported the claimed attack on his unit in Thailand on his 
stressor statement received in January 2002, or at any other 
time including at either of the two personal hearings, and 
only mentioned this incident when examined by VA in June 
2002.  Even then, he only described the incident in rather 
vague, general terms.  As noted by the Board in the prior 
remand, the veteran indicated that the incident occurred 
between August and December 1964.  Since, however, this case 
must be remanded to the AMC, the veteran should be contacted 
to determine if he can provide a narrower timeframe for the 
claimed incident.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The veteran should be asked to 
provide a detailed description of the 
claimed stressor incident in Thailand 
when his unit came under attack, 
including the dates and circumstances of 
the claimed stressor.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events, and that 
he must be as specific as possible to 
facilitate a search for verifying 
information.  If he is unable to recall 
specific dates, he should estimate 
(within three months) the approximate 
date of the attack.

2.  Upon completion of number one (1) 
above, the AMC should take appropriate 
action to request a search of unit 
records for Company A, 124th Signal 
Battalion, 4th Infantry Division to 
determine if that unit came under attack 
during the period specified by the 
veteran.  A copy of the veteran's service 
personnel records, should be forwarded to 
the U.S. Armed Service Center for 
Research of Unit Records (JSRRC), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  

3.  If this stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
he has PTSD under the criteria in DSM IV, 
based on this stressor alone.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination, to 
include psychological testing.  If PTSD 
is diagnosed, the doctor should fully 
explain why the stressor is considered 
sufficient under DSM-IV.  If the examiner 
is only able to theorize or speculate as 
to this matter, he or she should so 
state.  The examiner should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


